Case 1:19-cv-01053-RDA-TCB Document 11 Filed 01/22/21 Page 1 of 1 PageID# 43




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA

MARCOS REYES CHICAS                       *
                                          *
      PLAINTIFF                           *
                                          *
v.                                        * Case No.: 1:19-cv-1053 (RDA/TCB)
                                          *
GOLDEN BUFFET & SUSHI, INC.               *
                                          *
      DEFENDANT.                          *
******************************************************************************
            JOINT STIPULATION OF DISMISSAL, WITH PREJUDICE

       The above captioned parties, through counsel, and pursuant to Federal Rule 41, do hereby

notify this Court that all disputes at issue in the above captioned matter have been fully and

finally resolved between the parties. As such, the Parties do stipulate and agree to the dismissal

of the above captioned matter, with prejudice.

                                              Respectfully submitted,

Dated: January 22, 2021                       ___/s/__Gregg C. Greenberg_________
                                              Gregg C. Greenberg, Bar No. 79610
                                              Zipin, Amster & Greenberg, LLC
                                              8757 Georgia Avenue, Suite 400
                                              Silver Spring, Maryland 20910
                                              (301) 587-9373 (ph)
                                              Email: ggreenberg@zagfirm.com

                                              Counsel for Plaintiff

                                              ___/s/__Bart Colombo__________
                                              Bart Colombo, Bar No. 72635
                                              Saboura, Goldman & Colombo, PC
                                              312 E. Market Street, Suite F
                                              Leesburg, Virginia 20176
                                              (703) 373-7577 (ph)
                                              Email: bcolombo@sabouralaw.com

                                              Counsel for Defendant

                                                 1
